DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, are objected to because of the following informalities:  Claim 1, lines 1 and 2, should be amended as follows: “A method, comprising: tracking a position node for one or more moving objects, the tracking including scanning for the tracked one or more moving objects,”.  Appropriate correction is required. Claims 2-6, are objected based on their dependency on the objected base claim.
Claim 2, is further objected to because of the following informalities:  In claim 2, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 3, is further objected to because of the following informalities:  In claim 3, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 4, is further objected to because of the following informalities:  In claim 4, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 5, is further objected to because of the following informalities:  In claim 5, line 1, recites “an existing position node” however should recite “the.  Appropriate correction is required.
Claims 7-12, are objected to because of the following informalities: Claim 7, line 5, should be amended as follows: “scanning, using the detection set, for the detected moving objects”. Further line7, should be amended as follows: “creating a temporary position node around the detected one or more moving objects”. Further last two lines of claim 7, recites tracking position nodes with unexpired timers; and delisting position nodes with expired timers” however Examiner do not see any linkage of above limitations to rest of the claim. Examiner suggests Applicant to link these limitations to rest of claim 7. Appropriate correction is required. Claims 8-12, are objected based on their dependency on the objected base claim.
Claim 8, is further objected to because of the following informalities:  In claim 8, line 2, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 9, is further objected to because of the following informalities:  In claim 9, line 2, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 10, is further objected to because of the following informalities:  In claim 10, line 2, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 11, is further objected to because of the following informalities:  In claim 11, line 2, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claims 13-18, are objected to because of the following informalities:  Claim 7, line7, should be amended as follows: “creating a temporary position node around the 
Claim 14, is further objected to because of the following informalities:  In claim 14, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 15, is further objected to because of the following informalities:  In claim 15, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 16, is further objected to because of the following informalities:  In claim 16, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.
Claim 17, is further objected to because of the following informalities:  In claim 17, line 1, recites “an existing position node” however should recite “the existing position node”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2, recites “tracking a position node for one or more moving objects, the tracking including scanning for one or more moving objects, detecting one or more moving objects, creating a temporary position node around one or more detected moving objects” However it is not clear from the claim language if the “detected one or more objects” are from the one or more moving objects being tracked or one or more moving objects being detected. Hence making claim 1 indefinite.
Further in claim 1, line 5, recites “a timer” and line 8, also recites “a timer” from the claim language it is not clear if the timer recites in line 8 is same timer as recited in line 5 of claim 1 or different. Hence making claim 1, indefinite. Claims 2-6, are rejected based on their dependency on the rejected base claim.
Claim 2, in line 1, recites “when none of the objects in an existing position node” however it is not clear from the claim language which object is being referred to from claim 1. For instance claim 1, from which claim 2 depends on, recites “tracking…one or more moving objects” and “scanning for one or more moving object” and “detecting one or more moving objects”. Hence making claim 2 indefinite.
Claim 3, in line 1, recites “wherein at least one of the objects in an existing position node” however it is not clear from the claim language which object is being 
Claim 4, in line 1, recites “wherein at least one of the objects in an existing position node” however it is not clear from the claim language which objects is being referred to from claim 1. For instance claim 1, from which claim 4 depends on, recites “tracking…one or more moving objects” and “scanning for one or more moving object” and “detecting one or more moving objects”. Claim 4, further recites in line 2, “a new position node” and further in line 3, recites “a timer” however its respective independent claim 1, in line 6 also recites “a new position node” and in lines 5 and 8, recites “a timer” respectively. Hence it is not clear from the claim 4 language if it is the same “new position node” and same timer as being claimed in claim 1 or different. Hence making claim 4 indefinite.
Claim 5, in line 1, recites “wherein when at least one of the objects in an existing position node” however it is not clear from the claim language which objects is being referred to from claim 1. For instance claim 1, from which claim 5 depends on, recites “tracking…one or more moving objects” and “scanning for one or more moving object” and “detecting one or more moving objects”. Claim 5, further recites in line 2, “a new position node” and further in line 3, recites “a timer” however its respective independent claim 1, in line 6 also recites “a new position node” and in lines 5 and 8, recites “a timer” respectively. Hence it is not clear from the claim 5 language if it is the same “new position node” and same timer as being claimed in claim 1 or different. Hence making claim 5 indefinite.
Claim 6, in line 2, recites “one or more objects” however it is not clear from the claim language which objects is being referred to from claim 1. For instance claim 1, from which claim 6 depends on, recites “tracking…one or more moving objects” and “scanning for one or more moving object” and “detecting one or more moving objects”. Claim 6, further in line 3, recites “a timer” however its respective independent claim 1, in lines 5 and 8, also recites “a timer” respectively. Hence it is not clear from the claim 6 language if it is one of the timer as being claimed in claim 1 or different. Hence making claim 6 indefinite.
Claim 7, in line 6, recites “detecting, using the detection set, one or more moving objects” however from the claim language it is not clear which objects are being referred to for instance claim 7 in line 3, recites “A detection set…..moving objects” and in line 5, recites “scanning, using the detection set, for moving objects”. Further Claim 7, in line 9, recites “a timer” and line 14, also recites “a timer” from the claim language it is not clear if the timer recited in line 14 is same timer as recited in line 9 of claim 7 or different. Hence making claim 7, indefinite. Claims 8-12, are rejected based on their dependency on the rejected base claim.
Claim 8, in line 2, recites “when none of the objects in an existing position node” however it is not clear from the claim language which objects are being referred to from claim 7. For instance claim 7, from which claim 8 depends on, recites “detecting moving objects” and “scanning…. for moving object” and “detecting…. one or more moving objects”. Hence making claim 8 indefinite.
Claim 9, in line 2, recites “when at least one of the objects in an existing position node” however it is not clear from the claim language which object is being referred to 
Claim 10, in line 2, recites “when at least one of the objects in an existing position node” however it is not clear from the claim language which object is being referred to from claim 7. For instance claim 7, from which claim 10 depends on, recites “detecting moving objects” and “scanning…. for moving object” and “detecting…. one or more moving objects”. Hence making claim 10 indefinite.
Claim 11, in line 2, recites “when at least one of the objects in an existing position node” however it is not clear from the claim language which object is being referred to from claim 7. For instance claim 7, from which claim 11 depends on, recites “detecting moving objects” and “scanning…. for moving object” and “detecting…. one or more moving objects”. Hence making claim 9 indefinite. Further claim 11, recites in line 3, “a new position node” and “a timer” however its respective independent claim 7, in line 11 also recites “a new position node” and in lines 9 and 14, also recites “a timer” respectively. Hence it is not clear from the claim 11 language if it is the same “new position node” and same timer as being claimed in claim 7 or different. Hence making claim 11, indefinite
Claim 12, in line 2, recites “one or more objects” however it is not clear from the claim language which objects is being referred to from claim 1. For instance claim 7, from which claim 12 depends on, recites “detecting moving objects” and “scanning…. for moving object” and “detecting…. one or more moving objects”. Claim 12, further in line 4, recites “a timer” however its respective independent claim 7, in lines 9 and 14, 
Claim 13, line 2, recites “detecting one or more moving objects,” However it is not clear from the claim language if the “detected one or more objects” are from the scanning of moving objects or different moving objects. Further claim 13, in line 4, recites “creating a temporary position node around one or more moving objects”. However it is not clear from the claim language which one of the moving objects being referred to, for instance if the moving objects are from scanning step or detecting step of the claim 13. Further in claim 13, line 6, recites “a timer” and line 11, also recites “a timer” from the claim language it is not clear if the timer recites in line 11 is same timer as recited in line 6 of claim 13 or different. Hence making claim 13, indefinite. Claims 14-18, are rejected based on their dependency on the rejected base claim.
Claim 14, in line 1, recites “when none of the objects in an existing position node” however it is not clear from the claim language which object is being referred to from claim 13. For instance claim 13, from which claim 14 depends on, recites “scanning for moving objects” and “detecting one or more moving objects”. Hence making claim 14 indefinite.
Claim 15, in line 1, recites “wherein when at least one of the objects in an existing position node” however it is not clear from the claim language which object is being referred to from claim 13. For instance claim 13, from which claim 15 depends on, recites “scanning for moving objects” and “detecting one or more moving objects”. Hence making claim 15 indefinite.
Claim 16, in line 1, recites “when at least one of the objects in an existing position node” however it is not clear from the claim language which objects is being referred to from claim 13. For instance claim 13, from which claim 16 depends on, recites “scanning for moving objects” and “detecting one or more moving objects”. Claim 16, further recites in line 3, “a new position node” and further in line 4, recites “a timer” however its respective independent claim 13, in line 8 also recites “a new position node” and in lines 6 and 11, recites “a timer” respectively. Hence it is not clear from the claim 16 language if it is the same “new position node” and same timer as being claimed in claim 13 or different. Hence making claim 16 indefinite.
Claim 17, in line 1, recites “when at least one of the objects in an existing position node” however it is not clear from the claim language which objects is being referred to from claim 13. For instance claim 13, from which claim 17 depends on, recites “scanning for moving objects” and “detecting one or more moving objects”. Claim 17, further recites in line 3, “a new position node” and further in line 4, recites “a timer” however its respective independent claim 13, in line 8 also recites “a new position node” and in lines 6 and 11, recites “a timer” respectively. Hence it is not clear from the claim 17 language if it is the same “new position node” and same timer as being claimed in claim 13 or different. Hence making claim 17 indefinite.
Claim 18, in line 2, recites “one or more objects” however it is not clear from the claim language which objects is being referred to from claim 13. For instance claim 13, from which claim 18 depends on, recites “scanning for moving objects” and “detecting one or more moving objects”. Claim 18, further recites in line 4, recites “a timer” however its respective independent claim 13, in lines 6 and 11, also recites “a timer” 



Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leppanen (US PGPUB 2021/007515 A1) reference discloses an audio path for an audio output channel is an available audio path if it is a direct path to the user in real space from a loudspeaker or a direct path to the user in the sound space from a sound source or a virtual loudspeaker.
Higure (US PGPUB 2017/0195789 A1) reference discloses a technique capable of monitoring the sounding state of a speaker even in a case where any given sound is broadcast.
Leuschner (US PGPUB 2018/0338214 A1) reference discloses a personal audio speaker system that can maximize the received audio volume for the recipient user while minimizing the impact on people in the surrounding area.  The personal audio speaker system can include a support structure, and a plurality of speakers supported by the support structure.  The plurality of speakers can receive adjusted audio signals based on the distance between each of the plurality of speakers and the target location, such that sound waves produced from the plurality of speakers superpose in constructive interference at the target location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633